Exhibit 10.1
FORM OF EXECUTIVE SEVERANCE AGREEMENT
     THIS SEVERANCE AGREEMENT (this “Agreement”) is made as of this __ day of
November 2011, between Progress Software Corporation, a Massachusetts
corporation (the “Company”), and ________(the “Executive”).
R E C I T A L S
     A. Executive presently serves as an executive officer of the Company.
     B. Executive and the Company are parties to an Employee Retention and
Motivation Agreement (as amended, the “ERMA”), which provides Executive with
certain benefits following a Change in Control (as defined in the ERMA) and
certain severance benefits upon the Executive’s termination of employment within
twelve (12) months following a Change in Control.
     C. The Board of Directors of the Company (the “Board”) has determined that
it is in the best interest of the Company and its stockholders to provide
Executive with certain severance benefits upon Executive’s termination of
employment in circumstances other than following a Change in Control.
     D. In order to accomplish the foregoing objectives, the Board has directed
the Company, upon execution of the Agreement by Executive, to commit to the
terms provided herein.
     E. The Executive accepts the terms of the Agreement.
     F. Certain capitalized terms used in this Agreement are defined in
Section 4 below.
     In consideration of the mutual covenants herein contained and in
consideration of the continuing employment of Executive by the Company, the
parties agree as follows:
     1. Scope. This Agreement shall be applicable in the event an Involuntary
Termination occurs during the Term (as defined in Section 2 below) in
circumstances other than those circumstances in which the ERMA shall be
applicable. In the event an Involuntary Termination occurs during the Term in
circumstances in which the ERMA shall be applicable, any and all severance and
other benefits to be paid to the Executive shall be governed by the terms and
conditions of the ERMA and not this Agreement.
     2. Term. This Agreement shall take effect as of the date first set forth
above and shall terminate on August 1, 2013 (the “Term”); provided, that the
expiration of the Term and termination of this Agreement shall not affect the
obligations of the parties hereunder on account of a termination of employment
occurring prior to the expiration of the Term. Upon expiration of the Term and
termination of this Agreement, Executive shall thereafter be subject to the
severance plan, if any, then applicable to members of the Company’s Executive

 



--------------------------------------------------------------------------------



 



Committee upon an Involuntary Termination, and Executive acknowledges that
(i) such severance plan may provide lesser benefits upon an Involuntary
Termination than those provided in this Agreement, (ii) the fact that such
severance plan may provide lesser benefits upon an Involuntary Termination than
those provided in this Agreement shall not constitute an event giving rise to an
Involuntary Termination hereunder or under any other agreement or plan to which
Executive is subject, and (iii) Executive shall not be entitled to claim that
the severance benefits provided under this Agreement apply to any termination of
employment occurring after expiration of the Term.
     3. Termination Benefits; Severance.
          (a) If Executive’s employment is terminated by the Company or
Executive for any reason or no reason, then Executive shall be entitled to the
following (the “Mandatory Payments”):
               (i) All accrued but unpaid base salary through the Termination
Date, to be paid in a lump sum cash payment within thirty (30) days following
the Termination Date or sooner if required by law;
               (ii) Pay for any vacation time earned but not used through the
Termination Date, to be paid in a lump sum cash payment within thirty (30) days
following the Termination Date or sooner if required by law;
               (iii) Any unpaid or unreimbursed business expenses incurred and
documented by Executive in accordance with the Company’s expense reimbursement
policy then in effect, to the extent incurred during the Employment Period, to
be paid in a lump sum cash payment within thirty (30) days following the
Termination Date; and
               (iv) Any accrued but unpaid benefits provided under the Company’s
employee benefit plans, to be paid and provided in accordance with the terms of
the applicable plan.
          (b) Involuntary Termination. Subject to Sections 1 and 2 above, if
Executive’s employment is terminated as a result of an Involuntary Termination
and such termination also constitutes a “separation from service” within the
meaning of Section 409A of the Code, then Executive shall be entitled to the
following:
               (i) For a period of twelve (12) months after the Termination Date
(the “Severance Period”), the Company will pay an amount equal to Executive’s
total Target Compensation in equal installments over such 12 months in
accordance with the Company’s normal payroll practices and procedures and
subject to all applicable deductions and withholdings. Such payments shall
commence on the first payroll date that occurs thirty (30) days or more after
the Termination Date. Solely for purposes of Section 409A of the Code, each
installment payment is considered a separate payment. No service will be
required of during the Severance Period. No vacation or floating holidays will
accrue during the Severance Period.

-2-



--------------------------------------------------------------------------------



 



               (ii) The Company will pay the COBRA premiums (less the amount
Executive would have otherwise been required to contribute for health benefits
if he had continued on the Company’s medical and dental plans with his coverage
elections as of the Termination Date) until (in each case, the “COBRA Premium
Payment Period”) the earlier of (A) expiration of the Severance Period, or
(B) the date when Executive becomes eligible for substantially equivalent health
insurance coverage in connection with new employment or self-employment.
               (iii) Executive will remain eligible to receive a pro-rata
portion (based on the number of days employed with the Company during the fiscal
year in which the Termination Date occurs) of Executive’s bonus for the fiscal
year in which the Termination Date occurs pursuant to the Company’s Corporate
Incentive Compensation Plan then in effect, such payment, if any, to be made in
accordance with the terms of, and at the time provided in, such incentive
compensation plan.
               (iv) All unvested stock options held by the Executive which were
granted prior to the Termination Date under the Company’s stock option or equity
incentive plans which would otherwise vest and become fully exercisable during
the twenty-four (24) month period following the Termination Date shall instead
accelerate and become fully exercisable as of the Termination Date. The vesting
of all other outstanding stock options shall cease immediately as of the
Termination Date. Unvested options will be cancelled on the Termination Date.
Vested options must be exercised on or before the date that is ninety (90) days
following the Termination Date. Vested but unexercised options will be cancelled
on the date that is ninety (90) days following the Termination Date, or ten
(10) days after the end of the blackout period in effect during such ninety
(90) day period, if later, if Executive is subject to such blackout, but in no
event beyond the expiration date(s) applicable to such vested options.
               (v) All shares of restricted equity held by Executive which were
granted prior to the Termination Date under the Company’s stock option or equity
incentive plans which would otherwise become nonforfeitable and not subject to
any restrictions during the twenty-four (24) month period following the
Termination Date shall instead become nonforfeitable and not subject to any
restrictions as of the Termination Date.
               (vi) Executive will be entitled to seek outplacement services, at
the Company’s expense, to be described in materials to be provided to Executive
on the Termination Date. The maximum expense to be provided by the Company
directly to the third party providing such outplacement services is $25,000.00.
               (vii) Anything in this Agreement to the contrary notwithstanding,
if at the time of Executive’s separation from service (within the meaning of
Section 409A of the Code), Executive is considered a “specified employee” within
the meaning of Section 409A(a)(2)(B)(i) of the Code, and if any payment that
Executive becomes entitled to under this Agreement is considered deferred
compensation subject to interest and additional tax imposed pursuant to
Section 409A(a) of the Code as a result of the application of
Section 409A(a)(2)(B)(i)

-3-



--------------------------------------------------------------------------------



 



of the Code, then no such payment shall be payable prior to the date that is the
earliest of (A) six months after Executive’s “separation from service” (within
the meaning of Section 409A of the Code), (B) Executive’s death, or (C) such
other date as will cause such payment not to be subject to such interest and
additional tax. If any such delayed cash payment is otherwise payable on an
installment basis, the first payment shall include a catch-up payment covering
amounts that would otherwise have been paid during the six-month period but for
the application of this provision, and the balance of the installments shall be
payable in accordance with their original schedule. The parties agree that this
Agreement may be amended, as reasonably requested by either party and as may be
necessary to comply fully with Section 409A of the Code and all related rules
and regulations in order to preserve the payments and benefits provided
hereunder without additional cost to either party.
          (c) Voluntary Resignation. If Executive’s employment terminates by
reason of Executive’s voluntary resignation (which is not an Involuntary
Termination), then Executive shall not be entitled to receive any severance
payments or other benefits except for the Mandatory Payments or as specifically
required by applicable law, and the Company shall have no obligation to provide
for the continuation of any health and medical benefit or life insurance plans
in effect on the date of such termination, other than as specifically required
by applicable law.
          (d) Disability; Death. If the Company terminates Executive’s
employment as a result of Executive’s Disability, or Executive’s employment is
terminated due to the death of Executive, then Executive shall not be entitled
to receive any severance payments or other benefits except for the Mandatory
Payments and those (if any) as may then be established under the Company’s
severance guidelines and benefit plans in effect at the time of such Disability
or death.
          (e) Termination for Cause. If the Company terminates Executive’s
employment for Cause, then Executive shall not be entitled to receive any
severance payments, bonus payments, or other benefits following the date of such
termination except for the Mandatory Payments or as specifically required by
applicable law, and the Company shall have no obligation to provide for the
continuation of any health and medical benefit or life insurance plans in effect
on the date of such termination, other than as specifically required by
applicable law.
     4. Definition of Terms. The following terms referred to in this Agreement
shall have the following meanings:
          (a) Cause “Cause” shall mean intentional conduct by Executive
involving any of the following: (i) substantial and continuing violations by
Executive of his obligations as an employee of the Company; (ii) Executive’s
material violation of the Company’s workplace policies; (iii) Executive’s breach
of any material provision of a written agreement between Executive and the
Company; or (iv) Executive’s disloyalty, gross negligence, willful misconduct,
dishonesty, fraud or breach of fiduciary duty to the Company: provided, however,
that prior to any termination for Cause under subsections (i), (ii) and
(iii) above, the Company must (y)

-4-



--------------------------------------------------------------------------------



 



provide Executive with a written notice, which describes in reasonable detail
the basis for the Company’s belief that Executive has engaged in conduct giving
rise to a potential Cause termination, and (z) except in those circumstances
where Executive’s conduct has resulted or reasonably could result in harm to the
Company, provide Executive with a period of at least ten (10) calendar days
after Executive’s receipt of the Company’s written notice in which to cure the
conduct described therein unless such conduct is not reasonably capable of cure
within such time frame or at all, in which case, no cure period shall be
provided.
          (b) Code. “Code” shall mean the Internal Revenue Code of 1986, as
amended.
          (c) Disability. “Disability” shall mean that the Executive has been
unable to perform his duties as an employee of the Company as the result of
incapacity due to physical or mental illness, and such inability, at least
twenty-six (26) weeks after its commencement, is determined to be total and
permanent by a physician selected by the Company or its insurers and acceptable
to the Executive or the Executive’s legal representative (such agreement as to
acceptability not to be unreasonably withheld). Termination resulting from
Disability may only be effected after at least thirty (30) days’ written notice
by the Company of its intention to terminate the Executive’s employment. In the
event that the Executive resumes the performance of substantially all of his
duties as an employee of the Company before termination of his employment
becomes effective, the notice of intent to terminate shall automatically be
deemed to have been revoked.
          (d) Involuntary Termination “Involuntary Termination” shall mean that
either (i) that the Company has terminated Executive’s employment other than for
Cause, Disability or Executive’s death, or (ii) that the conditions set forth in
of subsections (i), (ii) and (iii) below have all occurred:
               (i) Any of the following “Events” occurs without Executive’s
prior written consent during the term of this Agreement:

  (A)   the assignment to Executive of any duties which are materially
inconsistent with Executive’s position with the Company and duties in effect
immediately prior to such assignment, the significant reduction of Executive’s
duties, or the removal of Executive from Executive’s position and
responsibilities, in each case, which is not effected for Disability or for
Cause;     (B)   a material reduction by the Company in the base salary and/or
target bonus of the Executive as in effect immediately prior to such reduction;
    (C)   the relocation of the Executive to a facility or a location more than
fifty (50) miles from the Executive’s then present location, without the
Executive’s express written consent;

-5-



--------------------------------------------------------------------------------



 



  (D)   any purported termination of the Executive by the Company for Cause for
which the grounds relied upon are not valid; or     (E)   A material breach of
this Agreement by the Company.

               (ii) Within sixty (60) days after the first occurrence of any
such Event, the Executive provides written notice to the Company describing with
reasonable specificity the Event and stating his intention to resign from
employment due to such Event; and
               (iii) Either the Company does not cure, or cause to be cured,
such Event within thirty (30) days after receipt of Executive’s notice or the
Company in its sole discretion concedes the occurrence of such Event and gives
notice that it does not intend to cure such Event.
          (e) Target Compensation. “Target Compensation” shall mean the sum of
Executive’s base salary and target bonus then in effect as of the Termination
Date.
          (f) Termination Date. “Termination Date” shall mean the date the
Executive’s employment with the Company terminates.
     5. Conditions to Receipt of Severance. The Company’s obligation to pay any
severance pursuant to Section 3(b) will be subject to the performance by
Executive of his obligations as follows:
          (a) Separation Agreement and Release of Claims. Executive shall sign
and return to the Company (without revoking) a standard separation agreement and
release of claims by the deadline specified therein, which shall in all events
be no later than the thirtieth (30th) day following the Termination Date. The
Company will have no obligation to make any payment under Section 3(b) or
otherwise except as specifically required by law until it has received an
effective separation and release of claims agreement, and the return of all
Company property under Section 5(b).
          (b) Return and Protection of Company Property. Executive agrees to
return to the Company all Company documents and property (except as set forth
above) no later than five (5) days after the Termination Date and to abide by
the terms of his Employee Proprietary Information and Confidentiality Agreement
signed as of _______ (the “Proprietary Information Agreement”).
          (c) Cooperation. Executive agrees to make himself available to the
Company after the Termination Date either by telephone or in person upon
reasonable notice and with reasonable accommodation to the Executive’s personal
and business affairs, to assist the

-6-



--------------------------------------------------------------------------------



 



Company in connection with any matter relating to services performed by
Executive on behalf of the Company prior to the Termination Date. The Executive,
also upon reasonable notice and with reasonable accommodation to his personal
and business affairs, further agrees to cooperate with the Company in the
defense or prosecution of any claims or actions now in existence or which may be
brought or threatened in the future against or on behalf of the Company, its
directors, shareholders, officers, or employees and which relates to the
aforesaid services, including without limitation, by meeting with the Company’s
counsel and appearing to testify truthfully in any proceeding without the
necessity of a subpoena. The Company shall reimburse the Executive for his
reasonable documented travel expenses incurred in connection with such
cooperation. Notwithstanding the aforesaid, the Executive’s obligations set
forth above shall not apply to any matter in which the Executive’s interests are
materially adverse to those of the Company. Reimbursements of expenses shall be
paid within thirty (30) days of the Company’s receipt of an invoice from the
Executive or his designee for the same. Any reimbursement in one calendar year
shall not affect the amount that may be reimbursed in any other calendar year
and a reimbursement (or right thereto) may not be exchanged or liquidated for
another benefit or payment. Any business expense reimbursements subject to
Section 409A of the Code shall be made no later than the end of the calendar
year following the calendar year in which such business expense is incurred by
Executive. The Executive shall submit any such expense requests in a
sufficiently timely manner so as to permit the Company to comply with the
previous sentence.
          (d) Non-Competition.
               (i) Executive recognizes the highly competitive nature of the
Company’s business and that the Executive’s position with the Company and access
to and use of the Company’s confidential records and proprietary information
renders the Executive special and unique. Executive hereby agrees that for a
period of one (1) year from the Termination Date (the “Restricted Period”), he
shall not, directly or indirectly, own, manage, operate, join, control,
participate in, invest in or otherwise be connected or associated with, in any
manner, including as an officer, director, employee, independent contractor,
stockholder, member, partner, consultant, advisor, agent, proprietor, trustee or
investor, any Competing Business with operations in the United States; provided,
however, that (i) ownership of two percent (2%) or less of the stock or other
securities of a publicly traded corporation and (ii) passive ownership of less
than a five percent (5%) interest as a limited partner of a venture capital
fund, private equity fund or similar investment vehicle or ownership of shares
in a mutual fund shall not constitute a breach of this Section 5(d), in each
case under this clause (ii), with respect to which the Executive has no role in
the review, selection or management of any investments. For purposes hereof, the
term, “Competing Business,” shall mean IBM/WebSphere Unit, Tibco, Informatica,
Software AG and Oracle and, in each case, their respective subsidiaries.
               (ii) Executive acknowledges that the business of the Company is
worldwide in scope and therefore understands and agrees that there is no
geographic limitation on the scope of this Section 5(d). Executive further
agrees that the nature of the

-7-



--------------------------------------------------------------------------------



 



Company’s confidential information and the goodwill relationship that were
developed for the Company during the Executive’s employment support the
continuation of the restrictions pursuant to this Section for one (1) year.
Notwithstanding the foregoing, if a court determines that the geographic scope
of this Section or the length of the Restricted Period is excessive, the parties
agree that this Section should be enforced to the maximum extent that the court
determines to be permissible.
               (iii) The parties agree that, throughout his employment with the
Company, the Executive has been obligated to render personal services of a
special, unique, unusual, extraordinary and intellectual character, thereby
giving this Agreement special value, and, in the event of a breach or threatened
breach of the covenants of the Executive in this Section 5, the injury or
imminent injury to the value and the goodwill of the Company’s business could
not be reasonably or adequately compensated in damages in an action at law.
Accordingly, the Executive acknowledges that, in addition to any other remedies
that may be awarded, the Company shall be entitled to specific performance,
injunctive relief or any other equitable remedy against the Executive, without
the posting of a bond, in the event of any breach or threatened breach of any
provision of this Agreement by the Executive. In addition, in the event the
Executive breaches or threatens to breach this Section 5 of this Agreement, such
breach or threatened breach will entitle the Company, without posting of a bond,
to an injunction prohibiting the Executive from violating the terms of this
Section 5.
          (e) Non-Disparagement. Executive agrees that during the Restricted
Period, except as required by law or to enforce the terms of this Agreement, the
Executive shall not make any disparaging statements about the Company (including
for these purposes any subsidiary or affiliate), its officers, directors,
employees, products or services. For purposes of this Agreement, statements in
the course of testimony in a legal or regulatory proceeding or in response to an
inquiry by a governmental or other regulatory entity shall be considered to be
“required by law.”
          (f) Breach of Obligations. Anything to the contrary contained herein
notwithstanding, but except solely as specifically required by applicable law,
in the event that Executive materially breaches the separation agreement and
release of claims or the Proprietary Information Agreement or Executive’s
obligations under this Section 5(a), (b), (d) or (e) above, the Company:
(i) shall have no obligations to make any further payments under Section 3(b)
above, or to otherwise pay any severance or benefits otherwise owed under this
Agreement following the termination of Executive’s employment (and all such
obligations shall be terminated), and (ii) shall have the full and unfettered
right to recover from Executive all payments that may have been made under
Section 3(b) above, and all severance or severance benefits otherwise paid under
this Agreement following the termination of Executive’s employment. The
termination under this paragraph of the Company’s payment obligations or its
recovery of amounts paid shall have no effect on Executive’s continuing
obligations under this Agreement.

-8-



--------------------------------------------------------------------------------



 



     6. Successors
          (a) Company’s Successors Any successor to the Company (whether direct
or indirect and whether by purchase, lease, merger, consolidation, liquidation
or otherwise) or to all or substantially all of the Company’s business and/or
assets shall assume the obligations under this Agreement and agree expressly to
perform the obligations under this Agreement in the same manner and to the same
extent as the Company would be required to perform such obligations in the
absence of a succession. For all purposes under this Agreement, the term
“Company” shall include any successor to the Company’s business and/or assets
which executes and delivers the assumption agreement described in this
subsection (a) which becomes bound by the terms of this Agreement by operation
of law.
          (b) Executive’s Successors The terms of this Agreement and all rights
of the Executive’s hereunder shall inure to the benefit of, and be enforceable
by, the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributes, devisees and legatees.
     7. Notice
          (a) General. Notices and all other communications contemplated by this
Agreement shall be in writing and shall be deemed to have been duly given when
personally delivered or when mailed by U.S. registered or certified mail, return
receipt requested and postage prepaid. In the case of the Executive, mailed
notices shall be addressed to him or her at the home address which he or she
most recently communicated to the Company in writing. In the case of the
Company, mailed notices shall be addressed to its corporate headquarters, and
all notices shall be directed to the attention of its General Counsel.
          (b) Notice of Termination by the Company. Any termination by the
Company of the Executive’s employment with the Company shall be communicated by
notice of termination to the Executive at least five (5) days prior to the date
of such termination, given in accordance with Section 7(a) of this Agreement.
Such notice shall specify the termination date and whether the termination is
considered by the Company to be for Cause as defined in Section 4(a) in which
case the Company shall identify the specific subsection(s) of Section 4(a)
asserted by the Company as the basis for the termination and shall set forth in
reasonable detail the facts and circumstances relied upon by the Company in
categorizing the termination as for Cause.
     8. Miscellaneous Provisions
          (a) No Duty to Mitigate The Executive shall not be required to
mitigate the amount of any payment contemplated by this Agreement (whether by
seeking new employment or in any other manner), nor shall any such payment be
reduced by any earnings that the Executive may receive from any other source.

-9-



--------------------------------------------------------------------------------



 



          (b) Waiver. No provision of this Agreement shall be modified, waived
or discharged unless the modification, waiver or discharge is agreed in writing
and signed by the Executive and by an authorized officer of the Company (other
than the Executive). No waiver by either party of any breach of, or compliance
with, any condition or provision of this Agreement by the other party shall be
considered a waiver of any other condition or provision of the same condition or
provision at another time.
          (c) Entire Agreement. This Agreement, the ERMA and the Proprietary
Information Agreement represent the entire agreement of the Company and
Executive with respect to the subject matter covered hereby and supersede any
and all previous term sheets, negotiations, memoranda, contracts, arrangements,
discussions or understandings between the Company and Executive.
          (d) Choice of Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the Commonwealth
of Massachusetts. The parties each hereby (i) agree that all legal proceedings
arising out of or in connection with this Agreement shall be brought, and
(ii) irrevocably consent and agree to the exercise of personal jurisdiction,
exclusively in the appropriate state and federal courts within the Commonwealth
of Massachusetts.
          (e) Severability. The invalidity or enforceability of any provisions
or provisions of this Agreement shall not affect the validity or enforceability
of any other provision hereof, which shall remain in full force and effect.
          (f) Arbitration. Any dispute or controversy arising under or in
connection with this Agreement shall be settled exclusively by final and binding
arbitration in Massachusetts, in accordance with the rules of the American
Arbitration Association then in effect. Judgment may be entered on the
arbitrator’s award in any court having jurisdiction. In the event the Executive
prevails in an action or proceeding brought to enforce the terms of this
Agreement or to enforce and collect on any non-de minimis judgment entered
pursuant to this Agreement, the Executive shall be entitled to recover all costs
and reasonable attorney’s fees.
          (g) No Assignment of Benefits. The rights of any person to payments or
benefits under this Agreement shall not be made subject to option or assignment,
either by voluntary or involuntary assignment or by operation of law, including
(without limitation) bankruptcy, garnishment, attachment or other creditor’s
process, and any action in violation of this subsection (g) shall be void.
          (h) Employment Taxes. All payments made pursuant to this Agreement
will be subject to withholding of applicable income and employment taxes.
          (i) Counterparts This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which together will constitute
one and the same instrument.

-10-



--------------------------------------------------------------------------------



 



          (j) Acknowledgment. Executive acknowledges that he has had the
opportunity to discuss this matter with and obtain advice from his private
attorney, has had sufficient time to, and has carefully read and fully
understands all the provisions of this Agreement, and is knowingly and
voluntarily entering into this Agreement.
          (k) No Oral Modification, Waiver, Cancellation or Discharge. This
Agreement may only be amended, canceled or discharged or any obligations
thereunder waived through a writing signed by Executive and the Company.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the
case of the Company by its duly authorized officer, as of the date first above
written.

          PROGRESS SOFTWARE CORPORATION
    By:         Name:         Title:        

EXECUTIVE OFFICER

 